Citation Nr: 0001181	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for back disability. 

2. Entitlement to service connection for respiratory 
disability. 

3. Entitlement to service connection for residuals of 
sunburn.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel



INTRODUCTION

According to the appellant's Form DD-214, he served on active 
duty for training purposes from January to May 1970; the 
appellant also has three months and twenty-nine days of other 
unverified service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February and May 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.


FINDINGS OF FACT

1. The claim for entitlement to service connection for back 
disability is not plausible. 

2. In a letter dated June 5, 1995, the RO notified the 
appellant that his claims for service connection for a 
respiratory condition and sunburn residuals had been 
denied; a VA Form 4107 was enclosed explaining his 
appellate rights.

3. The appellant filed a notice of disagreement with the May 
1995 rating decision on October 20, 1995.

4. A statement of the case was issued on March 22, 1996, with 
a VA Form 9, Appeal to Board of Veterans' Appeals, and a 
cover letter enclosed, informing the appellant of his 
appellate rights and the necessary procedures for 
perfecting his appeal.

5. The appellant's substantive appeal was received by the RO 
on June 19, 1996; its postmark date may be presumed to be 
June 12, 1996.



CONCLUSION OF LAW

1. The claim for service connection for back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran's June 1996 substantive appeal addressing the 
issues of service connection for a respiratory disability 
and residuals of sunburn was untimely filed .  38 U.S.C.A. 
§ 7105(d)(3) (West 1991);  38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for back disability

At his June 1996 personal hearing at the RO, the appellant 
testified that he did not know how he injured his back in 
service, but he speculated that an injury occurred during 
basic training at Fort Jackson, South Carolina.  At his 
personal hearing before the undersigned Member of the Board 
in August 1999, the appellant testified that he injured his 
back when he fell from horizontal exercise bars in 1970 while 
engaging in active duty for training purposes.  The appellant 
stated that he informed a drill instructor of the injury but 
that he was informed to continue with training and to seek no 
treatment.  The appellant maintains that he has been plagued 
with back problems since his inservice injury.

Before evaluating the merits of the appellant's claim for 
service connection for back disability, the initial question 
to be answered is whether the appellant has presented 
sufficient evidence to form a well-grounded claim.  In order 
to be well grounded, the claim must be meritorious on its own 
or capable of substantiation.  If the evidence presented by 
the appellant fails to meet this level of sufficiency, no 
further legal analysis need be made as to the merits of his 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  Where the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible or possible is required in order for 
the claim to be well grounded.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995).  A claim for service connection 
for a chronic disease also may be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or for injury, but not 
disease, incurred or aggravated while performing inactive 
duty for training.  38 U.S.C.A. § 101(24), 106, 1110, 1131 
(West 1991).  Active duty for training is not considered 
active duty unless service connection is granted for a 
disease or injury incurred in or aggravated during a period 
of active duty for training.  38 C.F.R. § 3.6.  Inactive duty 
for training is not considered active duty unless service 
connection is granted for any injury incurred or aggravated 
during a period of inactive duty for training.  Id. 

Pertinent evidence includes the appellant's service medical 
records, VA compensation and pension examination reports, and 
private treatment reports.  Review of the private medical 
reports shows that the appellant was seen in the hospital 
emergency room in April 1994 for a seizure disorder, 
alcoholism, a right shoulder abrasion, and left wrist sprain.  
Also, in June 1994, the appellant was seen again in the 
emergency room and x-rays revealed a compression fracture of 
T-6 of indeterminate age.  A December 1994 private 
radiological report states that the veteran had a partial 
compression fracture of T-6 of uncertain age.  At his 
December 1994 VA general medical examination, the appellant 
reported a history of a T-6 fracture occurring while in the 
military.  Medical examination revealed the T-6 fracture, 
however, there was no opinion as to the onset of the 
disability.  X-rays confirmed the compression fracture  

Private electromyographic and sensory motor nerve conduction 
studies performed in February 1995 revealed evidence of 
moderate generalized sensory-motor peripheral neuropathy and 
a mild chronic left C-7 root lesion.

After a thorough review of the evidence, the Board is of the 
opinion that the appellant has failed to submit a well-
grounded claim for service connection for back disability.  
As would be expected given the appellant's hearing testimony, 
no service medical records document any treatment for back 
injury or note that such an injury occurred.  The earliest 
evidence of the appellant's partial compression fracture at 
T-6 is the June 1994 private emergency room report.  Although 
that report states that the date of the fracture is not 
certain, such a statement is not sufficient to form the basis 
of a plausible claim for benefits.  Rather, there is no 
medical evidence corroborating the appellant's statements 
concerning his current T-6 partial compression fracture being 
linked to active duty for training purposes.  The Board 
acknowledges the appellant's belief that his current T-6 
compression fracture is related to service, however, with a 
claim such as this, where the determinative issue involves 
medical diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the appellant cannot meet his initial 
burden and has presented no competent evidence to support his 
claim, the claim for service connection for back disability, 
first diagnosed well after the appellant's last period of 
active duty for training purposes, cannot be found to be 
meritorious on its own or capable of substantiation and must 
be denied as not well grounded.  E.g., Epps 126 F.3d at 1468.

The Board has considered and denied the claim for service 
connection for back disability as not well grounded, whereas 
the RO denied the claim on the merits.  However, the 
appellant has not been prejudiced by the Board's decision 
because in assuming that the claim was well grounded, the RO 
accorded the appellant greater consideration than the claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
the appellant.  VAOPGCPREC 16-92.

II.  Service connection for respiratory and sunburn 
disabilities

When appealing a decision by the RO denying benefits, the 
appellant will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing of 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302.  An 
extension of the 60-day period for responding to an 
supplemental statement of the case, when such a response is 
required, may be granted for good cause.  38 C.F.R. § 20.303 
(1999).

In this case, the RO, in a May 1995 rating decision, denied 
the appellant's claims for service connection for a 
respiratory condition and sunburn residuals.  The RO notified 
the appellant of this decision in a letter dated June 5, 
1995.  The RO received the appellant's notice of disagreement 
with that decision on October 20, 1995.  The RO issued the 
appellant a statement of the case covering those issues on 
March 22, 1996.  The letter accompanying the statement of the 
case explained that if the RO had not received a reply from 
the appellant within sixty days or within the remainder of 
the one-year period from the date of the letter notifying him 
of the action on appeal, his case would be closed.  The 
appellant's substantive appeal was not received at the RO 
until June 19, 1996, the date he appeared for a personal 
hearing at the RO.  In his substantive appeal, he referenced 
his testimony given at his personal hearing regarding all 
three issues listed on the title page of this decision.

If, as provided in 38 C.F.R. § 20.302(b), the date of the 
statement of the case itself was used as the date from which 
the deadline for filing of the substantive appeal was to be 
measured, the due date would be measured from March 22, 1996.  
As noted, the RO stated in the letter accompanying the 
statement of the case that the appellant had sixty days from 
the date of the letter in which to file his substantive 
appeal.  Therefore, given the letter covering the statement 
of the case was dated March 22, 1996, the appellant's 
substantive appeal was due at the RO on or before May 21, 
1996. (See 38 C.F.R. §§ 20.302, 20.305(a) (1999) for time 
computation rules.)  The one-year measuring period, by which 
time the appellant's substantive appeal of the issue in 
question was due, expired on June 6, 1996.  The appellant's 
substantive appeal was not received at the RO until June 19, 
1996; its postmark date may be presumed to be June 12, 1996.  
Id.

In a remand issued in December 1998, the Board noted that the 
appeals of the denials of the claims for service connection 
for a respiratory condition and residuals of sunburn appeared 
not to have been timely filed.  In a June 1999 deferred 
rating decision, the RO determined that upon further review 
the appellant's substantive appeal with respect to denials of 
service connection for a respiratory condition and residuals 
of sunburn were in fact not timely filed.  In a June 1999 
letter, the RO informed the appellant of the results of that 
rating decision and the time requirements for properly filing 
a substantive appeal.  Accordingly, the Board is satisfied 
that the appellant has been afforded full opportunity to 
submit arguments on the timelines issue and that the 
procedural due process concerns expressed in Marsh v. West, 
11 Vet. App. 468, 471 (1998) and VAOPGCPREC 9-99 have been 
fully addressed by VA's actions.

When, as in this case, the appellant fails to file a timely 
appeal, he is statutorily barred from appealing the RO 
decision.  38 U.S.C.A. § 7105;  Jamias v. Derwinski, 2 
Vet. App. 507 (1992); Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  But cf. Rowell v. Principi, 4 Vet. App. 9 (1993) 
(Board implicitly waived the timely filing requirement in a 
case in which the RO incorrectly instructed the appellant 
that he had more time in which to file his substantive appeal 
than was actually dictated by applicable law.)  VAOGCPREC 9-
99.
ORDER

Evidence of a well grounded claim for service connection for 
back disability not having been submitted, the appeal is 
denied.

A timely substantive appeal not having been filed, the 
appellant's claims for service connection for a respiratory 
disability and residuals of sunburn are dismissed.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

